                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHRISTOPHER WILLIAM                              §
FAIRCLOTH                                        §
(#1262251),                                      §
                                                 §
               Petitioner,                       §
                                                 §
V.                                               §           No. 3:19-cv-1988-B
                                                 §
TERI LAWSON,                                     §
                                                 §
               Respondent.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE AND
                DENYING CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       Further – and only to the extent that a certificate of appealability (“COA”) is needed –

considering the record in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule

11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the Court

DENIES a COA. The Court adopts and incorporates by reference the magistrate judge’s findings,

conclusions, and recommendation filed in this case in support of its finding that the Petitioner has

failed to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional

claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable whether [this

                                                -1-
Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

        In the event that Petitioner does file a notice of appeal, he must either pay the applicable

filing fee of $505.00 or file a motion for leave to proceed in forma pauperis on appeal.

        SO ORDERED.

        DATED: October 28, 2019.




                                                    _________________________________
                                                    JANE J. BOYLE
                                                    UNITED STATES DISTRICT JUDGE




  1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the
parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court
must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court
denies a certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals
under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to
appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.


                                                       -2-
